DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3-4, 6-11, 14-28 the best understood is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Horii et al. (U.S. Patent No. 9,156,180).
Regarding claim 1: Horii discloses a separator for separating waste from product in a pre- cut substrate having one or more cut lines that define a boundary between product and waste (Figs. 1 & 2; via separator 4), the apparatus comprising: an inlet feeder for feeding the pre-cut substrate into the separator along a plane that defines a material path in a material feed direction (Fig. 1; via 7, 12, & 13); a separation edge disposed in a location downstream of the inlet feeder along the material path and defining a line positioned below the plane of the material path (Figs. 1-3; via curved edge of 20); - a plurality of tools including at least a plurality of punch tools disposed above the plane of the material path (via 210), upstream of the separation edge, each tool having a tool actuator, each punch tool having a punch tool actuator configured to position the punch tool in an extended configuration in which a contact end of the punch tool is disposed below the separation edge (Figs. 1-3; via air cylinder 24 attached to each of the movable guide/punch tool 210) , and a retracted configuration in which the contact end of the punch tool is disposed above the plane of the material path; and a controller configured to command each punch tool actuator to position the corresponding punch tool contact end synchronized with the position of the pre-cut substrate relative thereto to cause separation of the waste from the product at the separation edge, see for example (Fig. 4; via unit 5); 
wherein the separation edge is defined by a leading edge of a separation wedge (Figs. 3 & 7; via curved edge of movable guide 21); a machine vision system configured to detect a position of the substrate in the separator (Fig. 4; via sensor 25 and/or encoder 26); a machine vision system is configured to detect one or more edges of the substrate, and the job description file contains information defining the separation edge relative to the substrate edges (via sensor 25 to detect the passage of sheet S).

Regarding claim 3: further comprising: an outlet feeder for transporting the product along a product path downstream of the separation edge, see for example (Figs. 1-3; via 16).
Regarding claim 4: further comprising: a waste handler disposed beneath the separation edge for receiving the waste, (Fig. 1; via scrap receiving box 18).
Regarding claim 6: wherein the separation wedge has an adjustable wedge angle (Fig. 3; via curved portion of 200 and/or pully 151).  
Regarding claim 7: wherein the separation edge has an adjustable longitudinal position between a position in which the separation edge is relatively closer to the punch tools and a position in which the separation edge is relatively further from the punch tools, an adjustable distance relative to the plane of the material path, or a combination thereof (via adjustable movable member 21).
Regarding claim 8: wherein at least one of the inlet feeder or the outlet feeder comprises a pair of cooperating conveyors disposed on opposite sides of the plane of the material path and configured to contact the substrate, at least one of said pair of cooperating conveyors comprising an active conveyors configured to transfer directional force to the substrate or product, see for example (Figs. 1 & 3; via upper and lower conveying belts and/or rollers, 7, 15, 16).
Regarding claim 9: wherein at least one of the cooperating conveyors is a roller (Fig. 1; via shown upper conveying rollers).
Regarding claim 10: wherein at least one of the cooperating conveyors is a conveyor belt (via 7 and/or 15).
Regarding claim 11: wherein at least one of the inlet feeder or the outlet feeder comprises an actuator configured to move at least one of the pair of cooperating conveyors into and out of an engaged configuration in which the substrate is compressed between the cooperating conveyors, see for example (Figs. 7A-7B; via upper conveying rollers, seems to be movably toward and/or away into the conveyed S on the lower conveyor).  Further, it is inherent that a use of upper conveying rollers to be pressing into the lower conveying means to keep the conveyed article under controlled manner.
Regarding claim 14: wherein the machine vision system is configured to detect one or more registration marks, and the job description file contains information defining the separation edge relative to the one or more registration marks, and the pre-cut substrate is marked with the one or more registration marks in a machine-readable form, (via “the sheet detector may be a mark detector for detecting a mark provided on the sheet S instead of the sensor 25”).
Regarding claim 15: wherein the machine vision system is configured to detect a leading edge of the waste and a leading edge of the product.  
16. (Original) The separator of claim 15, wherein the separation edge has an adjustable longitudinal position between a position in which the separation edge is relatively closer to the punch tools and a position in which the separation edge is relatively further from the punch tools (via movable guide member 21), an adjustable distance relative to the plane of the material path, or a combination thereof, and the controller is configured to move the separation edge to facilitate 12012252v1separation of the product from the waste based upon the detected positions of the leading edge of the waste and the leading edge of the product (via controlling mechanism 5).
	Regarding claim 17: further comprising at least one processor connected to the controller, the processor programmed with instructions for providing actuation commands to the controller synchronized with information indicative of substrate position, the actuation commands comprising at least one of: instructions for the tool actuators, and instructions for operating the inlet and outlet feed conveyors, (via control unit 5, inherently contain a programmed processor).
	Regarding claim 18: wherein the at least one processor is programmed with instructions for (a) reading a job description file corresponding to the pre- cut substrate, the job description file defining the one or more cut lines, and (b) deriving the actuation commands from the cut lines in the job description file (via 5; since the disclosed tool is cutting and/or punching tool, it is inherent that the control unit 5 contains a programmed processor, which discloses instructions related to the cutting/punching job of the tool).
	Regarding claim 19: wherein the at least one processor is configured to receive and process information from the machine vision system relating to positions of the leading edges of the waste and the product and to send actuation commands to the controller for moving the separation edge based upon those positions (via sensor 25 and/or registered marks, encoder 26 and control unit 5).
	Regarding claim 20: wherein one or more of the plurality of tools is adjustable in at least one direction (via adjustable tool 21).
	Regarding claim 21: wherein the contact end of at least one of the plurality of tools comprises a roller (Fig. 3; via roller 210).
	Regarding claim 22: wherein the contact end of at least one of the plurality of tools comprises a yielding end configured to give in response to a force having a vector in a direction of material travel along the material path, (Fig. 3; via the shown yielding ends of tool 22).
	Regarding claim 23: further comprising one or more air nozzles connected to a source of pressurized air disposed relative to the plurality of punch tools operative to direct a stream of air toward the substrate to separate waste from the 12012252v1product in the pre-cut substrate (via “blows air jet onto the punched sheet”).
	Regarding claim 24: further comprising a fixed waste guide comprising transversely spaced guide portions configured to guide a peripheral waste frame into the waste handler without use of a punch tool (Figs. 2 & 3; via rotation of 151).
	Regarding claim 25: wherein the transversely spaced guide portions are each mounted on a carrier, wherein the carrier is configured to adjust a transverse distance between the guide portions (Figs. 1-3; via frame of the tool in respect to adjustable guide 20).
	Regarding claim 26: wherein the separator comprises a module in a workflow comprising at least one other module located upstream or downstream thereof, wherein the at least one other module is selected from the group consisting of. equipment for performing cutting, creasing, printing or a combination thereof, equipment for performing gluing, sorting, stacking, or a combination thereof, and equipment for waste handling (Figs. 1 & 2; via die cut tool 3).
	Regarding claim 27: wherein the workflow comprises upstream cutting equipment configured to create a tapered cut defined by a non- perpendicular angle between the top surface and the bottom surface of the material (via cutting tool 3).
	Regarding claim 28: Horii discloses a method for separating waste from product in a pre-cut substrate, the method comprising: feeding a pre-cut substrate into a separator along a plane that defines a material path in a material feed direction (Figs. 1 & 2; via S & wastes Q of separator tool 4), the pre-cut substrate comprising one or more cut lines that define a boundary between product and waste (Figs. 2 & 6; via the shown doted lines); providing a separation edge disposed in a location downstream of the inlet feeder along the material path and defined by a line located below the plane of the material path (Fig. 2), and actuating a plurality of tools configured to cause separation of the product from the 12012252v1waste at the separation edge (via tool 4), the plurality of tools comprising at least a plurality of punch tools configured to cause a contact end of each punch tool to urge a waste portion of the pre- cut substrate to pass below the separation edge (Fig. 2), the actuation of the plurality of punch tools synchronized with a position of the pre-cut substrate, see for example (Figs. 1-3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horii et al. (U.S. Patent NO. 9,156,180) in view of De Stefanis (U.S. Patent No. 6,162,161).
Regarding claim 2: Horii discloses that the plurality of tools further comprises: a plurality of support tools disposed below of the plane of the material path (via lower pulley 151, adjacent to and upstream of pusher 210), upstream of the plurality of punch tools.
Horii does not suggest that each support tool comprising a support tool actuator configured to position a contact end of the support tool in an extended configuration in which the contact end of the support tool is disposed above the separation edge, and a retracted configuration in which the contact end of the support tool is disposed below the plane of the material path; wherein the controller is further configured to command each support tool actuator to position the corresponding support tool contact end synchronized with the position of the pre- cut substrate relative thereto to cause separation of the product from the waste at the separation edge.  However, Stefanis discloses similar tools with the use of movable support tool connected to actuator to move between extended and retracted configuration, see for example (Fig. 2; via 23b & 27b).
Therefore, it would have been obvious to those skilled in the art, before the effective filing date of applicant’s claimed invention, to have modified Horii’s tools by having a support tools below the plane of the material path and being movable between extended and retracted configuration, as suggested by Stefanis, in order to come up with splitting action with an efficient and relatively low splitting force (column 1, lines 65-67).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-11, and 14-28 have been considered but are moot because the new ground of rejection adjusted in respect to the applied prior rejection of record.
In response to applicant's argument that “the separation edge is defined by a leading edge of a separation wedge”, “controlled configured to”, “a machine vision system configured to”, “a job description filed …defining one or more”, “configuration”, etc., are not clearly supported by the applied art of Horii ‘180.  
It is noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The claimed invention repeatedly using intended use terms as set forth above, such as “configured to”, “defining”, “defined by”, etc., which render the claimed language to be broad and not positively cited.  Therefore, the claimed limitations followed the mentioned intended used terms are not given much patentable weight.
It appears that Applicant’s arguments are more related to functionality rather than structural of the claimed apparatus, which not given much patentable weight.  For example, Applicant argues that the separation edge of the present application to guide the product and corresponding waste above and below the separation edge (functional language).  Being that said, it is believed the applied art of Horii ‘180 indeed suggest elements 20a & 20b to guide the product and wasted portions above and below the conveying line/path.
It is noted that the way the claim is provided is very broad and does not convey what was applicant is arguing about.  It appears that more structural limitations is needed to replace the functionality. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470. The examiner can normally be reached Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMEH TAWFIK/Primary Examiner, Art Unit 3731